Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.
 	Claims 27-33 are currently pending and are under examination.
	Benefit of priority is to August 31, 2016.

Withdrawal of Objections:
The objection to Claim 19, 27, and 35 because of the following informalities:  
“SEQ ID NO:2” does not have a space between the colon and the number 2, is withdrawn.

Maintenance of Rejections:
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 
Claims intravenously administering the fusion protein, which phrasing no longer provides antecedent basis for the systemic administration of the fusion protein in Claims 
Applicants have not addressed this rejection.



The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 18-20 of U.S. Patent No. 9,290,746. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method of administered a fusion protein comprising CDKL5 having instant SEQ ID NO: 2 or NO: 16 and TATk having about 90% to about 100% sequence identity to instant SEQ ID NO: 4, wherein the subject is suspected of having CDKL5 deficiency, Rett Syndrome, or Rett Syndrome Variant, and treats symptoms of said diseases. These claims encompass overlapping subject matter with the instant claims drawn to methods for treating CDKL5 deficiency or Rett Syndrome Variant by administering a fusion protein comprising CDKL5 having about 98% to 100% sequence identity to SEQ ID NO: 2 or NO: 16 and TATk having about 90% to about 100% sequence identity to instant SEQ ID NO: 4. The patent also mentions in the Summary that the fusion protein may comprise an Igk leader sequence, a reporter protein, and a protein tag and the fusion proteins described in instant SEQ ID NO: 8, 10, 12, and 14 are disclosed in ‘746 as SEQ ID NO: 8, 10, 12, and 14.

Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,584,318. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are drawn to a method of treating CDKL5 deficiency, Rett Syndrome, or Rett Syndrome Variant by administering a fusion protein comprising CDKL5 having instant SEQ ID NO: 2 or NO: 16 and TATk having instant SEQ ID NO: 4,. These claims encompass overlapping subject matter with the instant claims drawn to methods for treating CDKL5 deficiency or Rett Syndrome Variant by administering a fusion protein comprising CDKL5 having about 98% to 100% sequence identity to SEQ ID NO: 2 or NO: 16 and TATk having about 90% to about 100% sequence identity to instant SEQ ID NO: 4. The patent also claims that the fusion protein may comprise an Igk leader sequence, a reporter protein, and a protein tag and the fusion proteins described in instant SEQ ID NO: 8, 10, 12, and 14 are claimed in ‘318 as SEQ ID NO: 8, 10, 12, and 14.

Claims  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 37-40 of copending Application No. 16/768,511 (US 2020/0299654). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘511 claims a method of treating CDKL5 mediated neurological disorder such as CDKL5 deficiency or Rett Syndrome Variant by administering a fusion protein comprising CDKL5 having instant SEQ ID NO: 16 (‘571 SEQ ID NO: 1) and TATk having instant SEQ ID NO: 4 (‘571 SEQ ID NO: 14). These claims encompass overlapping subject matter with the instant claims drawn to methods for treating CDKL5 deficiency or Rett Syndrome Variant by administering a fusion protein comprising CDKL5 having about 98% to 100% sequence identity to SEQ ID NO: 2 or NO: 16 and TATk having about 90% to about 100% sequence identity to instant SEQ ID NO: 4. The ‘571 application also teaches that the fusion protein may comprise an Igk leader sequence, reporter proteins, and a protein tags at [0056].
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicants urge that Claim 27 recites a method of increasing neural activity in the visual cotex of a patient in need thereof having CDKL5 deficiency or a Rett syndrome variant and that the above patents ‘746 and ‘318 and application ‘511 do not mention increasing neural activity in the visual cortex. Applicants conclude that the ODPs have been overcome.
In response, each of the patents ‘746 and ‘318 and application ‘511are drawn ti a nethod of treating CDKL5 deficiency or Rett syndrome variant by administering the CDKL5-Tat fusion protein.the patent ‘318 states at dependent Claims 6 and 7 and 16 and 17 that the fusion protein increases neurite growth, elongation, branch number, or branch density in the brain of the treated subject, and reduces neuron apoptosis in the brain of the treated subjected which mirrors instant Claims 32 and 33. While patent ‘746 and application ‘511 do not expressly claim that the fusion protein increases neurite growth, elongation, branch number, or branch density in the brain of the treated subject, and reduces neuron apoptosis in the brain of the treated subjected,  patent ‘746 teaches that the fusion protein will produce these results at [0005] and [0006] and [0115] and patent ‘746 and application ‘511 teach to treat CDKL5-mediated neurological disorders.
Further:
	In re Sussman, 141 F. 2d 267, 60 U.S.P.Q. 538 (CCPA 1944), provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims." In the instant case, the claims are drawn to an invention employing the same treatment steps for the same diseases but the outcome is alleged to be different.  Applicant is required to recite the missing steps to form the alleged different product(s) in view of the above-cited decision.


New Objection:
Claim 31 is objected to because of the following informalities:  
Claim 31 uses the wrong article “the” to describe an Ig chain leader, a reporter, a protein tag. Reference to the Ig chain leader, for example, implies that the leader was previously presented.
 Appropriate correction is required.




Art of record, reinterated:
Ciani et al. (US 2015/0247134, now USP 9,293,746) teach the claimed invention. This PG Pub was published September 3, 2015, less than one year before the priority/effective filing date of the instant application at August 31, 2016 and comprises two of the three inventors (102b1 exception).

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAREN COCHRANE CARLSON/Primary Examiner, Art Unit 1656